Exhibit 10.1.35


Discretionary Bonus Agreement


This Agreement is entered into effective as of May 5, 2009, by and between Great
Plains Energy Incorporated (the “Company”) and Barbara B. Curry (the
“Executive”).


WHEREAS, the independent members of the Board of Directors of the Company on May
5, 2009, authorized the payment of certain discretionary cash bonuses (the
“Bonuses) to the Executive; and


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Bonuses.


NOW THEREFORE, in consideration of the premises, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:


1.  Payment of Bonuses.  The Company shall pay the Executive a Bonus of $77,500
in cash, less all applicable employment, payroll and other withholdings, on each
of February 10, 2010 and February 10, 2011.


2.  Payment Not Conditioned On Continued Employment.  Except as set forth in
this Agreement, the Company’s obligation to pay the Bonuses is absolute, and is
not conditioned on the Executive’s continued employment with the Company.


3.  Bonuses Subject to Reimbursement Obligations.  Executive acknowledges that
awards under the Company’s Annual Incentive Plan and Long-Term Incentive Plan
(the “Plans”) are subject to reimbursement if and to the extent the awards
reflected the achievement of financial results that were subsequently the
subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based on the restated financial results or inaccurately measured
objectives.  Executive further acknowledges that in the event the Executive is
required to reimburse the Company for awards under the Plans, the Company may,
among other actions it may take in its discretion, reduce or eliminate the
amount of the Bonuses payable to Executive as may be required to satisfy
Executive’s reimbursement obligations.
 
4.  Choice of Law.  This Agreement shall be construed in accordance with the
laws of the State of Missouri. Any dispute relating to this Agreement shall be
brought in an appropriate Circuit Court of Missouri or the U.S. District Court
for the Western District of Missouri.
 
 
5.  Entire Agreement.  This Agreement contains the entire agreement between the
Executive and Company concerning the foregoing matters and no change,
modification, or waiver of any provision hereof will be valid unless in writing
and signed by the parties to be bound.
 
[signature page follows]

 
 

--------------------------------------------------------------------------------


 
In witness whereof, the Company and the Executive have signed this Agreement as
of the date first written above.




Great Plains Energy Incorporated
Executive
       
By:________________________
___________________________
Michael J. Chesser
Barbara B. Curry
Chairman of the Board and
 
Chief Executive Officer
 




